 In the Matter of AMERICAN MEDICAL ASSOCIATIONandCHICAGOMAILERS UNION No. 2, INTERNATIONAL TYPOGRAPHICAL UNIONIn the Matter of AMERICAN MEDICAL ASSOCIATIONandINTERNATIONALBROTHERHOOD or BOOKBINDERS, AFFILIATED WITH THE A. F. OF L.;AND CHICAGO MAILERS UNION No. 2, INTERNATIONAL TYPOGRAPHICALUNIONCases Nos. R-33418 and RE-35, respectively.Decided February 08,194Jurisdiction:medical magazine and pamphlet publishing industry.Investigation and Certification of Representatives:existence of question: con-flictingclaims of rival representatives; dispute as to appropriate unit;election necessary.UnitsAppropriatefor CollectiveBargaining:separate units comprising: (1) allemployees engaged in the integrated/production process involving bookbindingand closely allied activities, but excluding the carpenter and sweeper not-withstanding desire of rival union for their inclusion with employees inthe other production departments; and (2) all employees working as packerboys on rotary presses, floor boys who are stock handlers, stencil makers(divided among graphotype operators and plate filers), and stockroom clerks(who pick orders, pack, stamp, and bag books, back copies of magazines,pamphlets and charts).Mr. Stanley D. Metzger,for the Board.Messrs. T. V. McDavittandGeorge E. Hall, Jr.,of Chicago, Ill.,for the A. M. A.Mr. Francis D. O'Mara,of Chicago, Ill., for Mailers Union No. 2.Mr. Daniel D. Carmell,of Chicago, Ill., for the Bookbinders.Mr. Reynolds C. Seitz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn October 29, 1941, and on November 4, 1941, the AmericanMedical Association, herein called the A. M. A., and the ChicagoMailersUnion No. 2, International Typographical Union, hereincalled the Mailers, respectively filed with the Regional Director for39 N. L.R. B., No. 64385 386DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Thirteenth Region (Chicago, Illinois) amended petitions) alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of the American Medical Association,Chicago, Illinois, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On November 19,1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3,'of National Labor Relations Board Rules and Regulations-Series2, as amended, ordered an investigation and authorized the RegionalDirector to conduct it aril to provide for an appropriate hearing upondue notice, and acting pursuant to Article III, Section 10 (c) (2), ofsaid Rules and Regulations, ordered that the cases be consolidated.On November 22, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the A. M. A.; theMailers;BinderyWomen's' Union Local No. 30; Bindery Help andSpecialtyWorkers Union Local No. 182; and International Brother-hood of Bookbinders.2On December 1 and 2, 1941, pursuant tonotice, hearings were held at Chicago, Illinois, before Gustaf B.Erickson, the Trial Examiner duly designated by the Chief' TrialExaminer.The A. M. A., the Mailers, Bookbinders Local No. 30,and Bookbinders Local No. 182.were represented at and participatedin the hearing.Full opportunity to be heard,,to examine and cross-examine witnesses,' and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing, theTrial Examiner made various rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affix med.On December 29,1941, the parties filed briefs in the case, which the Board has dulyconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAmerican Medical Association is a non-profit-scientific'and educa-tional organization of physicians, incorporated in 1899 under the1The original petition of the A. M A was filed on October 11, 1941The originalpetition of the Mailers was filed on October 30, 19412Local No 30 and Local No 182 are both affiliated with the International Brotherhoodof Bookbinders, which in turn is affiliated with the A F. of LHereinafter in the Decisionthe two unions will be designated as Bookbinders Local No 30 and Bookbindeis LocalNo 182.Notice of hearing was also served upon the .following groupChicago Allied PuntingTrades Council,The Franklin Association,Chicago Printing Pressmen'sUnion No. 3,Chicago Typographical Union No 16,Bookbinders and Paper Cutters Union of ChicagoNo 8, and Franklin Union No 4 None of the organizations just named appeared orotherwisg participated in the hearing. AMERICAN MEDICAL ASSOCIATION387laws of the,. State of Illinois relating to non-profit corporations.Itsprincipal office and place of business is located in Chicago, Illinois,,where it prints and publishes its Journal, Hygeia, and other, pam-phlets and magazines.' During the year 1940 the A. M. A. purchasedraw materials, principally paper, valued at $371,494.About 90percent of these raw materials were shipped to the A. M. A. from -places outside Illinois.During the year 1940 the net paid weeklyaverage circulation of the A. M. A.'s Journal was 98,002, and ofHygeia, 110,000.Approximately 90 percent of these copies of thetwo magazines were shipped by the A. M. A. through the UnitedStates mails to places outside Illinois.II. THE ORGANIZATIONS INVOLVEDChicago Mailers Union No. 2, International Typographical Union,,Bindery Women's Union Local No. 30, and Bindery Help and Spe-cialtyWorkers Union Local No. 182 are labor organizations ,admit-ting to membership employees of the Company. The two Binderyorganizations are affiliated with the International Brotherhood ofBookbinders, which in turn is affiliated with the American Federationof Labor.III.THE QUESTION CONCERNING REPRESENTATIONOn or about October 9, 1941, representatives of the Mailers andof the International Brotherhood of Bookbinders,' herein called theBookbinders, respectively, informed the American Medical Associ-ation that each represented a majority of employees within conflictingunits claimed by each to be appropriate.On October 13, 1941, theA. M. A. petitioned the Board, under Section 9 (c) of the NationalLabor Relations Act, to resolve this question concerning, r^presen-tation.A statement of the Regional Director, introduced in evidence at thehearing, shows that the Mailers and the Bookbinders each representssubstantial numbers of employees in the units hereinafter found tobe appropriate .4We find that a question has arisen concerning the representationof employees of the A. M. A.'Representing Bookbinders Local No 30 and Bookbinders Local No 1824The statement of the Regional Director concerning claims of authorization is asfollows"There are 38 application cards signed for the Bindery Women'sLocal No 30.and, Binders Help and Specialty Workers No 182Both groups are affiliated with theInteinational Brotherhood of BookbindeisThere are 9 undated cards,1 duplicate, andthe rest dated between September 29 and October 10, 1941. Thirty-seven appear 'tocontain genuine signatures.Thirty-six appear to be cards of persons on the pay roll ofNovember 1, 1941There are 45 application cards signed for Mailers No 2They allbear dates between September 23, 1941, andOctober18,1941.All appear to containgenuine signatures and be on the pay roll ofNovember1941.Locals No. 30 aild 182claim to represent a total,of 46 employees;MailersNo.2 claim to represent a totalof 74 employees, 388DECISIONS OF NATIONAL LABOR. RELATIONS- BOARDIV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the A. M.,A.described in-Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Bookbinders claim a, craft unit which would be made up of46 production employees who are engaged in the integrated productionprocess involving bookbinding and closely allied activities.5TheMailers claim the same 46 employees that the Bookbinders contendfor and, in addition, would include in the unit they urge as ap-propriate 19 pressroom employees divided among packer boys onrotary presses and floor boys who are stock handlers; 5 stencil makersdivided among graphotype operators and plate filers; and 4 stock-room clerks who pick orders, pack, stamp, and bag books, back copiesof magazines, pamphlets, and charts.The mailers' claim embracesall employees of the A. M. A. employed in the production departmentsof the plant excluding composing-room employees and present mem-bers of craft unions covered by contracts between the A. M. A. andsuch craft unions.The evidence indicates that, except for a carpenter and a sweeper,the employees claimed by the Bookbinders are actually engaged inthe integrated production process involving bookbinding and closelyallied activities.All such employees are within the traditional juris-diction of the Bookbinders and the jurisdiction of the locals is limitedto these employees.6Accordingly, we conclude that these employeesare entitled to bargain as a separate unit, even though operationsoutside the scope of bookbinding are also carried on in the sameplant.We believe, however, that the carpenter and the sweepershould be excluded from such a unit since they are general mainte-nance employees.Therefore, we find that all employees engaged inthe integrated production process involving bookbinding and closelyallied activities,' excluding the carpenter and sweeper, constitute aunit appropriate for the purposes of collective bargaining.6 The Bookbinders have two locals for employeesof the A. M A.Bookbinders LocalNo. 30 contends that it represents 20 female employees and a forelady.Bookbinders Local182 claims to represent 25 male employees.See footnote 5,supra.7 This group includes : (1) The female employees and a forelady claimed by BookbindersLocalNo. 30 whose work consists of hand gathering,machine gathering,sewing-andstitching-machine operations,hand folding,and single wrapping(Twenty-two percent ofthe total time of the group is spent on single wrapping.The Bookbinders claim juris-diction over the single-wrapping activity.) ;and (2)the -male employees claimed by AMERICAN MEDICAL ASSOCIATION389We are also of the opinion that the 5 stencil makers, 4 stockroomclerks, and' 19 ' pressroom employees claimed by the Mailers con-stitute a unit appropriate for the purposes of collective bargaining.The jurisdiction of the Mailers over the stockroom clerks and stencilmakers is clear.We include in the Mailers' unit the 19 pressroomemployees-packer boys on rotary presses and floor boys who arestock handlers-because the Mailers is the only labor organizationat the plant in a position to represent them, and if they were omittedthey would comprise the only production group in the A. M. A.plant without opportunity to obtain the benefits of collective bar-gaining.We find that all employees of A. M. A. working as packerboys on rotary presses, floor boys who are stock handlers, stencilmakers (divided among graphotype operators and plate filers), andstockroom clerks (who pick orders, pack, stamp, and bag books,back copies of magazines, pamphlets, and charts), constitute a unitappropriate for the purposes of collective bargaining.We further find that the above-described units will insure toemployees of the A. M. A. the full benefit of their right to self-organization and to collective bargaining and otherwise will effectuatethe policies of the Act.VI THE DETERMINATION OF REPRESENTATIVESWe' find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shalldirect that the employees in the appropriate units who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of American Medical Association, Chicago,Illinois,within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All employees engaged in the integrated production process in-volving bookbinding and closely allied activities,' but excluding thecarpenter and sweeper, constitute a unit appropriate for the purposesBookbindersLocal No. 182 whoperform the following tasks : paper boy on folding machine,cover feeder on gathering machine,truckingsignatures from pressroom to gatheringmachine, inserting-machine operator, helper on trimmer, general bindery work, baggingmail for singlewrappers,shipping clerk, cut clerk for composing room, mail trucker, bookcarrier, knife grinder, bundling-machine operator,and errand boy.8 See footnote 7,supra. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDof collective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.3.All employees of A. M. A. working as packer boys on rotarypresses, floor boys who are stock handlers, stencil makers (dividedamong graphotype operators and plate filers), and stockroom clerks(who pick orders, pack, stamp, and bag books, back copies of maga-zines, pamphlets and charts), constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith the American Medical Association, Chicago, Illinois, an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days after the date of this Direction under the di-rection and supervision of the Regional Director for the ThirteenthRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations: (1) among all employees at the A. M. A. plant engagedin the integrated production process involving bookbinding 'andclosely allied activities 9 during the pay-roll period immediately pre-ceding the date of the Direction of Election, including employeeswho did not work during such pay-roll period because they were illor on vacation, or in the active military service or training of theUnited States, or temporarily laid off, but excluding the carpenterand sweeper and employees who have since quit or been dischargedfor cause, to determine whether they desire to be represented bythe International Brotherhood of Bookbinders,10 affiliated with theAmerican Federation of Labor, or by Chicago Mailers Union No.2, International Typographical Union, for 'the purpose of collectivebargaining, or by neither; and (2) among packer boys on rotarypresses, the floor boys who are stock handlers, the stencil makers(divided among graphotype operators and plate filers), and the9 See footnote7, supra.19The International Brotherhood of Bookbinders represents Bindery Women's UnionLocal No. 30, and Bindery Help and Specialty workers Union Local No 182. AMERICAN MEDICAL ASSOCIATION391stockroom clerks (who pick orders, pack, stamp, and bag books), backcopies of magazines, pamphlets, and charts) who were employed atthe A M. A. plant during the payroll period immediately precedingthe date of this Direction of Election, including employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedState's, or were temporarily laid off, but excluding employees whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented by Chicago Mailers Union No. 2,International Typographical Union for the purposes of collectivebargaining.